Howell, J.
This is an action to recover a balance alleged to be due on advances made for account of defendants.
Plaintiff, in St. Louis, procured shipments of produce to defendants in New Orleans, to be sold on commission by the latter, for account of the shippers. As the various shipments were made during several months, plaintiff made advances thereon, and informed defendants of the amounts so advanced. No objections were made by the latter, until plaintiff demanded the sum sued for, when defendants contended that plaintiff had exceeded his instructions in not allowing a sufficient margin to protect against loss.
This defense is not maintained, and even if plaintiff had exceeded his authority in this respect, the conduct of defendants was a clear ratification of the action of their agent. They should have objected when informed that the advances were severally made.
Judgment affirmed, with costs.